DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2018-044009 filed 3/12/2018, which papers have been placed of record in the file.  
Claims 1, 3-20 are pending. 


Claim Objections

Claims 1, 3-8 are objected to because of the following informalities:  
Claim 1 recites …base on total amount… and it appears Applicant intended to recite …based on the total amount…  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the alcohol is based on the total amount of 
the coating solution. However, the working examples comprise the alcohol based on the total amount of polyvinyl alcohol, ethanol, and isopropyl alcohol. Support for an amount of alcohol based on the total amount of the coating solution cannot be found. 
	Claims 3-8 are subsumed by this rejection because of their dependence. 
	Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noritaka et al. (JPH 10-258568).
The machine translation of JPH 10-258568 was provided in the IDS filed 10/15/2019. 
Regarding claim 1: Noritaka is directed to a coating solution for forming an ink receiving layer comprising:
water;
an alcohol including ethanol or isopropyl alcohol ([0026]); and
a binder agent of a water soluble polymer, which is mixed with water and alcohol and used for the ink receiving layer ([0019]). 
Example 1 comprises water, isopropyl alcohol (IPA), and polyvinyl alcohol (equivalent to a water soluble polymer). The PVA comprises a solid content of 10%, 
While an amount of alcohol of more than 50 and 90 wt% or less based on the total amount of the coating solution for forming an ink receiving layer is not mentioned, it is well settled that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A). More specifically, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
In the present case, Noritaka discloses an amount of IPA in Example 1 of 30 wt% based on the total amount of the coating solution, which appears to have a drying time of about 7 minutes and 30 seconds in light of the present specification. Further, a 
Regarding claim 3: The binder agent is PVA in the working examples.
Regarding claim 4: PVA217 used in the working examples is a polyvinyl alcohol having a polymerization degree of 1700 and saponification degree of 88 mol% ([0032]).
Regarding claim 7: Example 3 further comprises a surfactant in addition to 100 parts PVA, water, and IPA in claimed amounts.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noritaka as applied to claim 1 above, and further in view of Miyamoto et al. (US 4,620,197). 
Regarding claim 5: Noritaka teaches additives can be included ([0023]) although doesn’t mention a fluorescent agent. 
Miyamoto is directed to an ink jet recording sheet that contains a fluorescent agent (abstract Miyamoto). One skilled in the art would have been motivated to have included a fluorescent agent in the ink jet composition of Noritaka to enhance the brightening effect to produce multicolor images of excellent color reproducibility (col. 3 ll. 10-24 Miyamoto). Therefore, it would have been obvious to one skilled in the art at .  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noritaka as applied to claim 1 above, further in view of Matsuda et al. (US 2017/0008277). 
Regarding claim 6: Noritaka doesn’t mention the composition is used for a nail printer. 
Matsuda is directed to a nail printer that utilizes an ink jet to print onto a fingernail. The nail printer requires a base coat followed by the ink jet top coat ([0023] Matsuda). One skilled in the art would have been motivated to have used the composition of Noritaka for a precoating agent for a nail printer to make printed images on fingernails. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Noritaka for a precoating agent for a nail printer. 
Alternatively, a prima facie case of obviousness is provided by Noritaka alone. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In the present case, claim 6 is directed to known coating solution which is used for a precoating agent for a nail printer. Hence, one skilled in the art would expect the coating solution would be suitable for its intended use as a precoating agent for nail printing. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noritaka as applied to claim 1 above, and further in view of Fryberg et al. (US 7,235,284). 
Regarding claim 8: Noritaka teaches a surfactant in an amount of 0-2 weight%, although doesn’t mention a cationic surfactant. 
Fryberg is directed to a recording sheet for ink jet printing. The composition comprises a water soluble polymer including a polyvinyl alcohol polymer, and a surfactant including cationic surfactants, as well as phosphoric acid ester (col. 7 l. 58 – col. 8 l. 16 Fryberg).  
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute cationic surfactants for phosphoric acid ester and would have been motivated to do so because they are art recognized equivalents used for the same purpose of surfactants in ink jet compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 

Response to Arguments

Applicant's arguments filed 1/15/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p.7 Remarks) Noritaka fails to teach an amount of alcohol of more than 50 to 90 wt% based on the total amount of the coating solution. 
This rejection has been redrafted above. More specifically, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.A).  

Applicant argues (p. 8 Remarks) the claimed amount of alcohol may be effective to reduce the drying time and is unexpected.
This argument is not found persuasive since alcohols have a higher vapor pressure in comparison to water, and therefore a water mixture rich in ethanol or IPA would be expected to reduce drying time. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/            Primary Examiner, Art Unit 1768